FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 August 20, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                       No. 09-6040
          v.                                    Western District of Oklahoma
 FREDERICK DOUGLAS WILSON,                     (D.C. No. 5:08-CR-00123-L-1)

               Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before LUCERO, MURPHY and McCONNELL, Circuit Judges.


      Appellant Fredrick 1 Douglas Wilson appeals his conviction for being a

felon in possession of a firearm. He argues that the district court erred in denying

his motion to suppress evidence and statements allegedly taken in violation of the

Fourth Amendment. Mr. Wilson maintains on appeal, as he did at trial, that the

affidavit Special Agent Thomas Gibson provided in order to secure a search


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10 th Cir. R. 32.1.
      1
        In his brief, Mr. Wilson has informed us that the proper spelling of his
first name is Fredrick, not Frederick, as the docket states.
warrant for Mr. Wilson’s house was insufficient to support a warrant and included

deliberate or reckless misstatements that caused a warrant to issue. We review

the denial of a motion to suppress de novo, but all factual inferences are drawn in

favor of the prevailing party, and we leave all credibility and weight of the

evidence determinations to the district court. United States v.

Rodriguez-Rodriguez, 550 F.3d 1223, 1226 (10th Cir. 2008). Upon examination

of the record, the district court’s opinion, and the arguments on appeal, we affirm

the judgment below.

      This case involves a search, pursuant to warrant, of a residence at 4605

Mackenzie Drive in Moore, Oklahoma. It took place on April 21, 2008. The

magistrate issued the warrant based on an affidavit filed by Special Agent Gibson.

That affidavit recounted the circumstances of two marijuana buys that were

connected to this address, one on November 14, 2007, and one on April 9, 2008.

The search turned up, among other things, a Sig Sauer handgun and one

magazine, a Dan Wesson Arms revolver, a Glock handgun, and ammunition, all

belonging to defendant Fredrick Wilson.

      Mr. Wilson contends, as he did in district court, that Officer Gibson’s

affidavit contained numerous misstatements of fact. Under United States v. Leon,

468 U.S. 897, 923 (1984), evidence must be suppressed “if the magistrate or

judge in issuing a warrant was misled by information in an affidavit that the

affiant knew was false or would have known was false except for his reckless

                                         -2-
disregard of the truth.” Mr. Wilson contends that the misstatements in Officer

Gibson’s affidavit were so egregious that suppression is required under Leon.

      The trouble with Mr. Wilson’s argument is that the differences between his

account of the facts and that of the officer’s affidavit are inconsequential. He

states, for example, that the affidavit failed to point out that he had provided the

police with an explanation for the events surrounding the November event, that he

was not in the car when a duffel bag containing marijuana was placed in it, and

that he was co-owner of the residence in question even though the affidavit says

that it was owned by his wife. Even if we were to accept all of Mr. Wilson’s

factual assertions as true, it is hard to see why they have any bearing on whether

there was probable cause to search the residence. We agree with the district court

that the facts contained in the affidavit and not disputed by Mr. Wilson are

sufficient to support probable cause. Accordingly, there is no reason to conclude

that the warrant rested on deliberate or reckless misstatements.

      Mr. Wilson also argues that the November events are too stale to support a

warrant. We have noted in the past that where there is reason to believe criminal

activity is ongoing, the passage of time is not critically important. United States

v. Jardine, 364 F.3d 1200, 1205 (10th Cir. 2004), vacated on other grounds, 543

U.S. 1102 (2005). Police were conducting an ongoing investigation of a criminal

organization. The car used in one drug deal was registered at and left at the

Mackinzie Drive home. Mr. Wilson, a resident of that same address, matched the

                                          -3-
description of a drug courier provided to a confidential informant. There was

ample reason to think that the Mackinzie Drive home and its occupants were

involved in criminal activity in November that continued through April. It

follows, then, that the November events are relevant to the issue at hand.

                                    Conclusion

      The judgment of the United States District Court for the Western District of

Oklahoma is therefore AFFIRMED.

                                                    Entered for the Court,

                                                    Michael W. McConnell
                                                    Circuit Judge




                                         -4-